Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the IDS filed 02/01/2022.
Claims 4 and 17 are cancelled.
Claims 1-3, 5-16 and 18-20 are patentable.
Response to Amendments and Arguments
Applicant's amendments and arguments filed 11/29/2021 have been fully considered. The amendments, together with the following examiner’s amendments, are sufficient to overcome the prior art of the record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed after the mailing date of the Notice of Allowance on 01/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Shoaib A. Mithani (Patent Agent) on 12/16/2021 and a follow-up email received on 12/17/2021. See attached interview summary.
The application has been amended as follows: 
1.	(Currently Amended) A method comprising, by a provisioning device:
receiving a user instruction to initiate meshnet provisioning;
provisioning a first device to a meshnet, wherein the provisioning the first device yields first provisioning data comprising one or more keys;
provisioning a second device to the meshnet, wherein the provisioning the second device yields second provisioning data comprising one or more keys; and
connecting the provisioning device to the first device via a first communication protocol;
transferring provisioning data comprising the first provisioning data and the second provisioning data to storage on the first device;
the method further comprising, by a servicing device:
receiving a user instruction to service the meshnet;
connecting to the first device via the first communication protocol;
requesting the provisioning data from the first device;
receiving the provisioning data responsive to the requesting; and
servicing the meshnet using the provisioning data.

2.	(Currently Amended) The method of claim 1, wherein the first device communicates in the meshnet via a wireless protocol different from the first communication protocol.

14.	(Currently Amended) A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising, by a provisioning device:
receiving a user instruction to initiate meshnet provisioning;

provisioning a second device to the meshnet, wherein the provisioning the second device yields second provisioning data comprising one or more keys; and
connecting the provisioning device to the first device via a first communication protocol;
transferring provisioning data comprising the first provisioning data and the second provisioning data to storage on the first device;
the method further comprising, by a servicing device:
receiving a user instruction to service the meshnet;
connecting to the first device via the first communication protocol;
requesting the provisioning data from the first device;
receiving the provisioning data responsive to the requesting; and
servicing the meshnet using the provisioning data.

15.	(Currently Amended) The computer-program product of claim 14, wherein the first device communicates in the meshnet via a wireless protocol different from the first communication protocol.
Allowable Subject Matter
Claims 1-3, 5-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of the record, inter alia, fail to show or teach the combination of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641